Citation Nr: 0619853	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  99-25 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to service connection for left lower 
extremity deficits, including foot drop, on a direct basis 
and as secondary to service-connected left ankle disability.

3.  Entitlement to service connection for schizophrenia.

4.  Entitlement to an increased evaluation for a left ankle 
disability, currently rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served a period of active duty from October 1971 
to March 1973.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 2005, the Board remanded the issues of whether the 
claim for entitlement to service connection for a back 
disorder can be reopened and entitlement to service 
connection for left lower extremity deficits in order to 
provide the veteran with proper notice under 38 U.S.C.A. 
§ 5103(a).  Thereafter, in March 2005, the Appeals Management 
Center (AMC) sent the veteran a notice letter for these 
issues.  However, concerning the issue of whether the claim 
for entitlement to service connection for a back disorder can 
be reopened, the recent opinion in Kent v. Nicholson, No. 04-
181 (March 31, 2006), provided specific guidance concerning 
what would constitute adequate notice pursuant to 38 U.S.C.A. 
§ 5103(a) for claims to reopen previously denied claims.  The 
AMC/RO has not had an opportunity to provide the veteran with 
Section 5103(a) notice that would comply with this recent 
Court decision.

Further, a review of the record subsequent to the March 2005 
Board remand shows that the AMC/RO did not issue a 
supplemental statement of the case (SSOC) for the 
aforementioned issues prior to returning the file to the 
Board.  A remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, this is matter must again be remanded so that 
after completion of the actions directed herein, the AMC/RO 
may issue the veteran a SSOC for the issues of whether the 
claim for entitlement to service connection for a back 
disorder can be reopened and entitlement to service 
connection for left lower extremity deficits, including 
footdrop, on a direct basis and as secondary to service-
connected left ankle disability.  

In a January 2006 Order, the United States Court of Appeals 
for Veterans Claims (CAVC) vacated and remanded the Board's 
March 2005 decision concerning the veteran's claims for 
entitlement to service connection for schizophrenia and 
entitlement to an increased evaluation for a left ankle 
disability.  It was noted in the January 2006 Joint Motion 
for Remand that a remand was required to obtain two medical 
examinations concerning the issues on appeal.  The Board was 
instructed to obtain a medical examination regarding the 
etiology of the veteran's claimed schizophrenia disability 
and a medical examination of the veteran's service-connected 
left ankle disability that complied with 38 C.F.R. § 4.40 
(2005).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examinations 
without good cause may include denial of the claims.  See 
38 C.F.R. §§ 3.158 and 3.655 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice that 
complies with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) and the decision in 
Kent, supra, concerning whether the claim 
for entitlement to service connection for 
a back disorder can be reopened.  Notice 
should advise the veteran of the evidence 
and information that is necessary to 
reopen this claim and the evidence and 
information that is necessary to 
establish entitlement to the underlying 
claim service connection.  

2.  Schedule the veteran for a 
psychiatric examination to show the 
nature and likely etiology of his claimed 
psychiatric disability of schizophrenia.  
For each diagnosis made, the examiner 
should indicate whether it is at least as 
likely as not (i.e., a probability of 50 
percent or greater) that the diagnosed 
disability is related to service.  A 
complete rationale for all opinions 
should be expressed.  Send the claims 
folder to the examiner for review.

3.  Schedule the veteran for an 
orthopedic examination to show the nature 
and extent of his current service-
connected left ankle disability.  The 
claims folder and copy of the REMAND 
should be made available to the examiner 
for review.  In the report of 
examination, the examiner should describe 
all symptoms due to the veteran's 
service-connected left ankle disability 
in accordance with the latest AMIE 
worksheets.  Any necessary related 
studies, including X-ray studies and 
range of motion testing in degrees, 
should be performed.  The examiner should 
also note the veteran's complaints and 
any objective evidence supporting any 
findings of left ankle weakened movement; 
excess fatigability with use; 
incoordination; painful motion; and pain 
with use.  These determinations should, 
if possible, be expressed in terms of 
degrees of additional range of motion 
loss due to any pain with use, weakened 
movement, excess fatigability or 
incoordination.  The examiner should also 
express an opinion as to the medical 
probability that there would be 
additional limits on functional ability 
during flare-ups or repetitive motion, 
and if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups or repetitive 
motion.  

4.  Readjudicate the issues of (1) 
whether new and material evidence has 
been received in order to reopen a claim 
for entitlement to service connection for 
a back disorder; (2) entitlement to 
service connection for left lower 
extremity deficits, including foot drop, 
on a direct basis and as secondary to 
service-connected left ankle disability; 
(3) entitlement to service connection for 
schizophrenia; and (4) entitlement to an 
increased evaluation for a left ankle 
disability.  If the claims remain denied, 
issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





